Bell, Justice.
We granted an application to appeal in this case to determine whether periodic cohabitation is a sufficient ground to terminate alimony under the live-in lover statute, OCGA § 19-6-19 (b). Because the record reveals no evidence that the appellee and her “live-in lover” dwelled together continuously, we conclude that the trial court *406did not err in granting summary judgment to the appellee. Reiter v. Reiter, 258 Ga. 101 (365 SE2d 826) (1988); Daniels v. Daniels, 258 Ga. 791 (374 SE2d 735) (1989).
Decided September 11, 1989.
Davis, Matthews & Quigley, Baxter L. Davis, Richard W. Schiffman, Jr., for appellant.
C. Wilbur Warner, Jr., John C. Mayoue, for appellee.

Judgment affirmed.


All the Justices concur. Weltner, J., disqualified.